IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM E. GABLE, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
Former Husband,                         FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D15-5382
v.

CAROLYN J. KELLER,
Former Wife,

     Respondent.
___________________________/

Opinion filed February 2, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Rhonda S. Clyatt of the Law Offices of Rhonda S. Clyatt, Chartered, Panama City, for
Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits. See Rodriguez v.

State, 919 So. 2d 1252, 1274 (2005) (motion to disqualify based on judge’s alleged

misconduct during postconviction proceedings, filed approximately three months after

the alleged misconduct occurred, was untimely); Statewide Homeowners Solutions,
LLC v. Nationstar Mortg., LLC, 2015 WL 8292186 at *3 (Fla. 4th DCA Dec. 9, 2015)

(motion to disqualify filed two months after judge made remarks at summary judgment

hearing was untimely filed).

ROWE and RAY, JJ., concur. SWANSON, J., dissents without opinion.




                                        2